EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of STUDIO ONE MEDIA, INC. (the "Company") on Form 10-Q for the period endedMarch 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Preston J. Shea, President, and I,Kenneth R. Pinckard, Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. STUDIO ONE MEDIA, INC. Date:May 19, 2009 By: /s/ Preston J. Shea Preston J. Shea President STUDIO ONE MEDIA, INC. Date:May 19, 2009 By: /s/ Kenneth R. Pinckard Kenneth R. Pinckard Chief Financial Officer and Chief Accounting Officer
